SMART, Judge.
Gannett Outdoor Company of Kansas City (“Gannett”) appeals from a decision of the Board of Zoning Adjustment (“BZA”) denying an application for a special use permit to continue placement of an outdoor advertising sign 600 feet on the north side of Colbern Road approximately on the east side of Highway 7. For the reasons given in Gannett Outdoor Co. v. Board of Zoning Adjustment, 943 S.W.2d 359 (Mo.App.1997), handed down contemporaneously with this case, the decision of the BZA and the judgment of the circuit court are reversed. The case is remanded to the BZA for further proceedings on the application of Gannett.
BRECKENRIDGE, P.J., and EDWIN H. SMITH, J., concur.